266 S.W.3d 867 (2008)
Elton MULLINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90825.
Missouri Court of Appeals, Eastern District, Division One.
October 21, 2008.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: Mo.Cir., 2007 WL 5446524.

ORDER
PER CURIAM.
Elton Mullins ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that trial counsel provided ineffective assistance of counsel by: (1) failing *868 to request jury instruction MAI-CR 3d 310.10; and (2) failing to submit lesser included offense instructions. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).